DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant is requested to amend the first paragraph of the specification to indicate that parent application 16/166,572 has issued as U.S. Patent No. 10,888,714 and grandparent application 15/042,046 has been abandoned.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 2 is objected to because of the following informalities: the acronym “MRgRT” should be spelled out to make clear what type of system is being claimed; suggested language would be --a magnetic resonance guided radiation therapy (“MRgRT”) system--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunz et al. (U.S. Pub. No. 2013/0251099 A1; hereinafter known as “Kunz”).
Regarding claim 1, Kunz discloses a system (Abstract; Fig. 1) comprising: a radiation therapy system 100 ([0029]); and a non-transitory machine-readable medium 130 storing instructions which, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations ([0031]) comprising: recording patient registration information ([0012]; [0023]; [0030]-[0032]; e.g., reference image); receiving patient identification information prior to a radiation therapy treatment by the radiation therapy system ([0012]; [0023]; [0030]-[0032]; e.g., obtained/daily image); requiring authentication based on the patient registration information and the patient identification information prior to the radiation therapy system delivering radiation therapy treatment, and delivering the radiation therapy treatment ([0022]; [0032]; e.g., if identity is confirmed, treatment delivery may proceed; if identity is not confirmed, treatment delivery may be blocked).
Regarding claim 6, Kunz discloses that the patient registration information comprises a photograph ([0012]; [0023]; [0030]-[0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kunz as applied to claim 1 above, and further in view of Overweg (U.S. Pub. No. 2015/0209600 A1; cited in the IDS filed 19 April 2021).  Kunz discloses the invention as claimed, see rejection supra, but fails to disclose that the radiation therapy system is an MRgRT system that further comprises a magnetic resonance imaging system.  Overweg discloses a radiation therapy system that is an MRgRT system comprising a magnetic resonance imaging system in order to provide real-time imaging during radiation therapy ([0001]-[0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kunz with an MRgRT system, as taught by Overweg, in order to provide real-time imaging during radiation therapy.

Claims 3, 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz as applied to claim 1 above.
Regarding claims 3 and 7, Kunz discloses the invention as claimed, see rejection supra, and further discloses that it is known in the art for the patient registration information and patient identification information to comprise biometric information in order to prevent patient mismatches ([0002]; e.g., fingerprints).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kunz so that the patient registration and identification information also comprises biometric information, as further taught by Kunz, in order to prevent patient mismatches by providing an additional authentication step.
Regarding claim 4, Kunz discloses the invention as claimed, see rejection supra, and further discloses that it is known in the art for the patient registration information to comprise a user name in order to prevent patient mismatches ([0002]; e.g., the patient’s name).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kunz so that the patient registration information also comprises a user name, as further taught by Kunz, in order to prevent patient mismatches by providing an additional authentication step.
Regarding claim 9, Kunz discloses the invention as claimed, see rejection supra, and further discloses that it is known in the art for the authentication to be based on more than one type of patient registration information and patient identification information in order to prevent patient mismatches ([0002]; e.g., fingerprints, control questions).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kunz so that the authentication is based on more than one type of patient registration information and patient identification information beyond the images/photographs, as further taught by Kunz, in order to prevent patient mismatches by providing additional authentication steps.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kunz as applied to claim 1 above, and further in view of Weber (DE 10 2005027219 A1).  Kunz discloses the invention as claimed, see rejection supra, but fails to disclose that the patient registration information comprises a password.  Weber discloses a similar system (Abstract) that provides authentication using a password or biometric information ([0024]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kunz so that the patient registration information comprises a password, as taught by Weber, as this is another known effective method of authentication in the radiation therapy field.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kunz as applied to claim 1 above, and further in view of Maad (U.S. Pub. No. 2011/0135190 A1).  Kunz discloses the invention as claimed, see rejection supra, but fails to disclose that the patient identification information comprises a social security number.  Maad discloses a similar system (Abstract; [0002]) that provides authentication using a patient’s social security number ([0099]-[0100]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kunz so that the patient identification information comprises a social security number, as taught by Maad, as this is another known effective method of authentication in the radiation therapy field.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hampton et al. (U.S. Pub. No. 2015/0035942 A1) teaches a system comprising a radiation therapy system and a memory and processing unit that stores a reference image/photo of a patient and compares a current image of the patient to the reference image to confirm the identity of the patient prior to delivering a radiation therapy treatment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791